

116 HRES 402 IH: Recognizing the significant milestone of Senior Corps volunteers serving 50,000,000 hours in 2018.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 402IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. DeFazio (for himself, Mr. Bishop of Georgia, Ms. Bonamici, Ms. Brownley of California, Mr. Case, Mr. Deutch, Mr. Danny K. Davis of Illinois, Ms. Gabbard, Mr. Gaetz, Mr. Grijalva, Ms. Kendra S. Horn of Oklahoma, Ms. Lee of California, Ms. Matsui, Ms. McCollum, Ms. Moore, Mr. Moulton, Mr. Nadler, Ms. Norton, Mr. Raskin, Ms. Roybal-Allard, Ms. Pingree, Mr. Price of North Carolina, Ms. Schakowsky, Mr. Pocan, Ms. Sherrill, Ms. Stevens, Mr. Vela, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the significant milestone of Senior Corps volunteers serving 50,000,000 hours in 2018.
	
 Whereas volunteers in the United States who are 55 years of age and older (referred to in this preamble as senior volunteers) provide much needed services to their communities, neighbors, and friends;
 Whereas Senior Corps, through the RSVP, Foster Grandparent, and Senior Companion programs administered by the Corporation for National and Community Service, provides meaningful volunteer opportunities to 220,000 senior volunteers and recruits thousands of additional community volunteers;
 Whereas, for more than 5 decades, RSVP volunteers, Foster Grandparents, and Senior Companions have played an important role in strengthening communities by contributing their experience, knowledge, and accomplishments in order to—
 (1)help their neighbors recover from natural and manmade disasters; (2)provide nutrition services;
 (3)mentor and tutor schoolchildren; (4)support veterans and military families; and
 (5)provide respite care to caregivers; Whereas in 2018, Senior Corps volunteers provided more than 50,000,000 hours of direct service through more than 23,000 nonprofit, educational, and faith-based community groups nationwide;
 Whereas structured volunteering by senior volunteers— (1)keeps those senior volunteers active, healthy, and engaged;
 (2)helps communities across the United States by solving local problems; (3)helps the United States by saving taxpayer dollars, reducing health care costs, and strengthening democracy; and
 (4)helps seniors live independent and productive lives; Whereas the RSVP, Foster Grandparent, and Senior Companion programs have proven to be cost-effective ways to engage senior volunteers in volunteer service that meets pressing community needs;
 Whereas recent research suggests that— (1)volunteering not only slows the cognitive decline of aging for older individuals in the United States, but also provides an important pathway for alleviating loneliness; and
 (2)throughout the United States, and especially in rural areas, older individuals are aging in place and are thereby particularly susceptible to loneliness, which undermines health and is linked to early mortality;
 Whereas the United States should expand senior volunteer service opportunities to take advantage of the talents and experiences of the 10,000 baby boomers who will retire each day for the next 20 years;
 Whereas, at a time of mounting social need and growing interest in service by older individuals in the United States, the United States has an unprecedented opportunity to harness the talents of senior volunteers to address community challenges; and
 Whereas the people of the United States should join in the celebration of Senior Corps volunteers during Older Americans Month in May 2019: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the contributions that Senior Corps volunteers make to—
 (A)the communities in which those volunteers live and serve; and (B)the United States; and
 (2)encourages the people of the United States to recognize the contributions of senior volunteers. 